Citation Nr: 0638819	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, 
for Achilles tendonitis of the right heel, residuals of 
stress of the right os calcis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from March 1983 to May 1983.

This claim comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued a 10 percent evaluation for 
service-connected Achilles tendonitis of the right heel, 
residuals of stress of the right os calcis.


FINDINGS OF FACT

1.  The appellant is currently in receipt of a 10 percent 
disability rating for service-connected Achilles tendonitis 
of the right heel, residuals of stress of the right os 
calcis, based on painful motion.

2.  The results of a June 2005 VA examination demonstrate 
that the appellant experiences limitation of motion on 
dorsiflexion, with her active motion against gravity measured 
from 0 to 7 degrees and on passive range of motion (ROM) from 
0 to 13 degrees.  Normal ROM for the ankle on dorsiflexion is 
from 0 to 20 degrees.  The appellant also experiences 
moderate to severe flare-ups every two to three days.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

Entitlement to a disability rating of 20 percent for 
limitation of motion of the right ankle due to Achilles 
tendonitis of the right heel, residuals of stress of the 
right os calcis, is established.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.10, 4.40, 4.45 and 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of June 2001 and 
July 2003 letters from the RO to the appellant.  These 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ in a February 2005 letter from the Appeals Management 
Center (AMC).  The June 2001 letter was issued prior to the 
initial adjudication of the appellant's claim in February 
2002, and there is therefore no prejudicial timing defect 
under Pelegrini.  The appellant was also provided an 
opportunity to respond to these VCAA notifications prior to 
the readjudication of her claim in the April 2004 and October 
2005 supplemental statements of the case (SSOCs).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As will be discussed below, the Board is granting 
the appellant's claim for an increased evaluation for 
Achilles tendonitis of the right heel, residuals of stress of 
the right os calcis.  The Board acknowledges that the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for that award, although the criteria for a 
higher rating were provided in the rating decision on appeal 
and the statement of the case.  Despite the inadequate 
notice, however, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision, as the RO will be responsible for addressing any 
notice defect with respect to the rating and the effective 
date elements when effectuating the Board's decision.  See 
Bernard, supra.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, her post-service VA 
medical records, as well as her private medical treatment 
records.  The appellant was afforded the opportunity for a 
hearing before a member of the Board, which was conducted by 
videoconference in October 2004.  A copy of that hearing 
transcript was included in the record and has been reviewed 
in connection with her claim.  The Board has carefully 
reviewed the appellant's statements and concludes that she 
has not identified further evidence not already of record 
that could be obtained.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for Achilles tendonitis of the 
right heel, residuals of stress of the right os calcis, was 
received in March 2001, evidence dating from earlier than 
March 2000 is not particularly relevant.  See 38 C.F.R. 
§ 3.400(o)(2).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When, however, the limitation of motion for the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for a 
major joint affected by limitation of motion.  See Diagnostic 
Code 5003.  For the purpose of rating disability from 
arthritis, the ankle is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

At the June 2005 VA examination, the appellant complained of 
instability, pain, stiffness, weakness, and repeated but 
infrequent effusion of her right ankle, but not dislocation, 
subluxation, or locking episodes.  She also reported 
experiencing moderate to severe flare-ups of her joint 
disease, which occurred every two to three days and lasted 
for one to two days each, requiring her to decrease her 
activity level.  She uses orthotic inserts, corrective shoes, 
a brace, and cane intermittently, but frequently, because of 
her disability, and takes one to four Percocet tablets and/or 
one to four 600 mg doses of Ibuprofen per day for pain 
management.  She also reported being able to stand for 
between one and three hours and being able to walk more than 
1/4 mile, but less than 1 mile at a time.  

Upon examination, the appellant's gait was antalgic, and she 
demonstrated evidence of abnormal weight bearing, including 
callus formation bilaterally on her medial great toes.  On 
ROM testing, on active motion against gravity, her 
dorsiflexion was from 0 to 7 degrees, with pain beginning at 
7 degrees, and from 0 to 13 degrees on passive ROM, with pain 
beginning at 13 degrees, with no additional loss of motion on 
repetitive use.  On active motion against gravity, her 
plantar flexion was from 0 to 45 degrees, with pain beginning 
at 43 degrees, and from 0 to 49 degrees on passive ROM, with 
pain beginning at 47 degrees, with no additional loss of 
motion on repetitive use.  

X-rays of the appellant's tibia and fibula from 2002 were 
reviewed and determined to be negative, whereas an MRI of the 
right ankle from 2005 revealed tendinopathy in the posterior 
tibial tendon with possibly some limited signal change in the 
medial collateral ligament complex as well that suggested a 
remote sprain, but without definite acute edema.  Some mild 
nonspecific edema was also noted within the pre-Achilles fat 
pad, but the Achilles tendon appeared intact and 
unremarkable.  The VA examiner refused to express an opinion 
on whether pain could significantly limit the appellant's 
functional ability during flare-ups or when the right lower 
extremity is used repeatedly, without "resulting to mere 
speculation," since, to be objective, he felt that he would 
have to examine the appellant during a flare-up.  The 
appellant's VA and private medical records for the time 
period between March 2000 and the present show the 
appellant's history of regular complaints of radiating pain, 
but do not indicate ankylosis, malunion, or astraglectomy of 
the right ankle.  

In the Board's opinion, the appellant's loss of motion is a 
marked limitation of motion due to her loss of more than half 
of her ROM on dorsiflexion.  An increase in her evaluation to 
20 percent, consistent with Code 5271, therefore appears 
warranted and is the maximum allowable rating under that 
Code.  An ankle disorder can also be rated under Diagnostic 
Codes 5270, 5272, 5273 and/or 5274.  In the instant case, 
however, no ankylosis, malunion, or astragalectomy of the 
right ankle have been shown in the VA or private medical 
records, or in any of the VA examinations.  Consequently, a 
disability evaluation in excess of 20 percent is not 
warranted under those Codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5273, 5274 (2006).

Finally, the evidence does not reflect that the appellant's 
Achilles tendonitis of the right heel, residuals of stress of 
the right os calcis, has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  


ORDER

Entitlement to a rating of 20 percent for Achilles tendonitis 
of the right heel, residuals of stress of the right os 
calcis, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


